.      ._




               E             NE     GENERAL
                      QFTEXAS


                              18, 1966


Ronorable W.'C. Lindsey           Opinion Ro. c-620
Criminal District Attorney
Jefferson County                  Re:   Constructionof Article
Beaumont, Texas                         1301a, Sec. 7, Vernon's
                                        Civil Statutes, commonly
                                        known as the Condominium
Dear   Sir:                             Act.
          In your letter dated February 8, 1966, you requested
an opinion from this office on substantiallythe following
question:
          Hay a County Clerk use one or more separate volumes,
properly labeled and indexed, as a "well-boundbook", for the
recording of "CondominiumRecords* as required by Article 1301a,
Sec. 7, Vernon's Civil Statutes?
          Article 1301a, Section 7, provides in subsection (A)
that 'Every County Clerk shall provide a suitable well-bound
book, to be called 'CondominiumRecords' in which will be
recorded Master deeds, Master leases, or Declarations." Sub-
section (B) states that the declaration,as defined,in the act,
shall contain a legal description of the land, a general descrip-
tion of each apartment and each garage, etc., depicted by a plat.
Subsection (C) provides for the recordatfon of such plats and
instruments.
          We view Section 7 as establishinga system or pro-
cedure for the registration of the condolainium instrumentsmen-
tioned with the intent of the Legislature to accomplish the
 urposes for wh$ch the recordatlon statutes were enacted. See
g9 Tex.Jur.2d Al. The Legislatureexpressed this intent clearly
in Section 2(n7 E Article 1801a, when it provided:
            "(n) 'To record' means to record in the
       office of the County Clerk of the county in
       which the property is situated in accordance
       with the provisions of Title 115, Revised
       Civil Statutes of Texas, 1925, as amended."




                           -3011-
Hon. W. C. Lindsey, page 2 (C-620)


          In your request you state In essence that the pro-
cedure which the County Clerk proposes to use is two volumes
in compliancewith Sec. 7, Article 1301a, V.C.S.; one volume
for the recording of the Master Deeds,,Masterleases, or
Declarationsand one volume'forthe recording of the Plats
or Raps. One of these volumes is to be marked or labeled
"Cond~ominiumRecords - 1A" and.the other "CondominiumRecords -
1B" with each of these volumes crossindexed. These volumes
are to be of different sizes, commensuratewith the Instruments
which are to be recorded therein.
         Such~a system as outlined in your request meets the
requlrements,,as
               set forth by the Legislatureand is a reasonable
and convenientmethod of complying therewith.
          The fact that the language used in Section 7 (A) is
drafted in the singular does not alter or prevent the use of
one or more volumes to meet the purposes of registrationor the
requirement of Sec. 7, Article 1301a. Article 10 of Vernon's
Civil Statutes clearly allows the singular to be construed in
the plural andi,v$ce:.versa
                          when it.expresslyprqyides:
          "The'followingrules shall govern In t,he
     constructionof all civil statutory enactments:
          "
           . .. .
         "A. The singular and plural number 'shall
    each include the other, unless~ otherwise ex-
    pressly provld~ed.",
         We find no express provfsion to'otherwise limit thia
rule.
         .In view of,the above statutoryrule of construction :
and the language of the article involved'togetherwith the pur-
poses sought to-be accomplishedby reg$stration statutes generally,
it is the,opinion of this office that t.heCounty Clerk may in his
discretionuse oneor more.volumes,properly labeled and Indexed,
to meet the recording requirements,of Artlcle,l3Olawhen such
system adequately~providesthe public with notice and serves to
prevent and suppress frauds.
                    S U M M'A R Y
          A County Clerk may in his discretionuse one
     or more volumes, properly labeled and indexed, to
     constitute "a well-bound book" to meet the recording
 .   -




Hon. W. C. Lindsey/page 3 (c- 620)


     requirements of Article 1301a, V.C.S., when such
     system provides notice to the public and serves
     to prevent and suppress frauds.
                                   Very truly yours,
                                   WAOOONER CARR
                                   Attorney Qeneral


                                   By:


JPC:ra
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
w. 0. Shultz
Arthur Sandlin
Dean Arrington
Ben Harrison
APPROVED FOR TRR ATTORNEY QERRRAL
BY: T. B. Wright




                          -3013-